IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ROBERT DILLON FRAMING, INC., A                        No. 67261
                  NEVADA CORPORATION,
                                    Appellant,
                                vs.                                              FILED
                  CANYON VILLAS APARTMENTS
                  CORP., A NEVADA CORPORATION,                                    APR 08 2016
                                    Resoondent.                                TRACIE K. LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY
                                                                                —SUEN
                                                                                   -117. r-cylAR
                                                                                              cirE
                                       ORDER DISMISSING APPEAL
                              Pursuant to the stipulation of the parties, and cause
                  appearing, this appeal is dismissed. The parties shall bear their own costs
                  and attorney fees. NRAP 42(b).
                              It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDE

                                                            BY:


                  cc:   Hon. Susan Johnson, District Judge
                        Lansford Levitt, Settlement Judge
                        Springel & Fink
                        Lemons, Grundy & Eisenberg
                        Lewis Roca Rothgerber Christie LLP/Las Vegas
                        Parker & Edwards
                        Berding & Weil, LLP
                        Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

  (01-1947   en
                                                                                         16-110444